Citation Nr: 0708304	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  06-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to November 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. Due to the veteran's advanced age, the 
Board has grated a motion to advance the case on the docket.  
38 U.S.C.A. § 7107 (West 2002 and Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

The veteran currently has bilateral hearing loss, but there 
is no competent evidence that shows a causal link between his 
hearing loss and any remote incident of service


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges that his current hearing loss is a result 
of military exposure to excessive firearm noise during basic 
training.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a).  As will be explained below, no 
legal presumption is applicable here because the earliest 
evidence of the veteran's hearing loss is not until many 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Regrettably, the Board notes that the veteran's service 
medical records are unavailable due to a fire related 
incident.  Attempts to rebuild the file from other sources 
were unsuccessful.  The RO did obtain the veteran's 
certificate of honorary discharge detailing the veteran's 
military qualifications and years in service. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).   Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

The salvageable military documents indicate the veteran was a 
rifle marksman and worked as an electrician during his 
military career, but was never in combat.  The veteran also 
denies ever being in combat, but alleges that he was exposed 
to excessive noise exposure in basic training with no hearing 
protection.  Although his duties in the military primarily 
included wiring barracks, he explained that every soldier had 
to be ready at a moments notice to be deployed into combat.  

The Board finds the veteran's statements to be highly 
credible and confirmed with the salvageable military records.  
Given the veteran's exposure to gun fire during basic 
training, noise trauma may be presumed.  Due to the lost 
service medical records, however, there is no evidence of 
actual in-service occurrence of hearing loss.  Indeed, 
despite the veteran's in-service excessive noise exposure, 
there are no medical records at all indicative of hearing 
loss until 2006, nearly six decades after the veteran's 
separation from the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service. The Board concludes it 
is not. 

Again, after service, there is no medical evidence suggesting 
any complaints, treatments or diagnoses of any hearing loss 
until 2006, nearly sixty years later.  The veteran was 
afforded a VA audiological examination in February 2006.  The 
examiner diagnosed the veteran with normal sloping to severe 
sensorineural hearing loss bilaterally.  The examiner noted 
the veteran's significant post-service noise exposure in his 
civilian job as a farmer.  In regard to likely etiology for 
the rendered diagnoses, the examiner opined as follows: 

It is less as likely as not that his hearing loss is 
related to his time in the military due to the limited 
amount of noise exposure while in the military and the 
excessive noise experience in his vocational career.

The veteran voiced disagreement with the examiner's opinion 
stating that his vocational career was that of a cattle 
farmer.  He further alleges he spent minimal time on a 
tractor or other noisy farming equipment.  The most 
significant noise exposure in his lifetime, according to the 
veteran, was that in the military.

The RO requested an addendum from the February 2006 examiner 
further explaining the rendered opinion in light of the 
veteran's description of his vocational career.  The examiner 
further explained her opinion in an October 2006 addendum 
stating as follows:

P[atien]t is in his 80's.  He has farmed from the time 
he left the military to today.  He had cancer and was 
exposed to radiation and chemotherapy.  These are 
ototoxic drugs.  He was in the military for 13 months.  
He had a job as an electrician wiring the barracks which 
is a fairly quiet job.  He did have weapons training 
while in basic training.  There is evidence that shows 
that with that amount of gunfire without the use of ear 
protection it can cause some hearing loss.  However I 
can not determine the amount, that is military related, 
due to the lack of hearing tests, the excessive noise 
exposure experienced since the military while farming, 
the ototoxic medication effects, and his relatively 
short time spent in the military around weapons fire. 

The Board finds the examiner's opinions compelling.  The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's description of his post-service vocational career. 

Also compelling, no medical provider has ever linked the 
veteran's hearing loss to any remote incident of service or 
otherwise conflicted with the VA examiner's findings.  Also 
significant, there is no history of reported bilateral 
hearing loss until 2006, nearly sixty years after service. 

The Board has considered the veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).   In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss to any remote incident of 
service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in February and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The February 2006 
letter told him to provide any relevant evidence in his 
possession and informed him of the way disability ratings and 
effective dates are determined.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, an April 2006 letter informed the veteran that 
his service medical records were destroyed by fire and asked 
him to provide any information or evidence in his possession 
that would aid in reconstructing the file.

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Although the veteran's service medical records 
were unavailable, the RO made efforts to rebuild the file 
from other sources.  VA medical records are in the file.  No 
private medical records were identified by the veteran.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


